             Case 19-31953-hcd   Doc 10     Filed 10/31/19        Page 1 of 1




                                          Certificate Number: 14912-INN-DE-033629379
                                          Bankruptcy Case Number: 19-31953


                                                          14912-INN-DE-033629379




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on October 30, 2019, at 2:32 o'clock PM EDT, Andre Richard
completed a course on personal financial management given by internet by 001
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of Indiana.




Date:   October 31, 2019                  By:      /s/Jai Bhatt


                                          Name: Jai Bhatt


                                          Title:   Counselor
